DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 4/13/2021 and 9/14/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter

3.	Claim 3 and all intervening claims (claim 4) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	Claim 9 and all intervening claims (claim 10) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claim 15 and all intervening claims (claim 16) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,515,059 B2 to Engels et al(hereafter referenced as Engel) in view of Pub.No.: US 2016/0149696 A1 to Winslow et al(hereafter referenced as Winslow).
Regarding claim 1, Engels discloses “a method for operating a cryptographic system (Rotor cryptoprocessor [Fig.3a/item 301])) , “comprising:obtaining ciphertext by the cryptographic system”( Hummingbird encryption system process uses four rotor State registers 102a-d to transform plaintext blocks 101a-m into ciphertext blocks 104a-m. [Col.4/lines 66- Col.5/lines 1-2]), “performing operations by the cryptographic system to determine whether a given sequence of values exits within the ciphertext”( a rotor crypto processor datapath for implementing an encryption operation in four clock cycles [Fig.5a]).
Engels does not explicitly disclose “and synchronizing the cryptographic system with another cryptographic system using the ciphertext as a bitrate portion of an initialization value for a cryptographic algorithm and zero as a capacity portion of the initialization value for the cryptographic algorithm, when a determination is made that the given sequence of values exist within the ciphertext.”
However, Winslow in an analogous art teaches “and synchronizing the cryptographic system (synchronize data from serial stream encryptor Winslow [Fig.2]) with another cryptographic system (serial steam decryptor Winslow [Fig.2]) using the ciphertext (ciphertext data Winslow [Fig.2]) as a bitrate(user data may refer to a digital data transmission unit that includes frame synchronization (e.g., a sequence of bits or symbols that allow a receiver to unambiguously detect the beginning and end of the packet in the stream of symbols or bits) Winslow [par.0039]) portion of an initialization value for a cryptographic algorithm and zero as a capacity portion of the initialization value for the cryptographic algorithm”(crypto stream encryption mode using modern block cipher algorithms Winslow [par.0042]), when a determination is made that the given sequence of values exist within the ciphertext.”(ciphertext data within serial decryptor Winslow [Fig.4]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Engel’s Hummingbird encryption system comprising cryptographic processor with Winslow’s serial encryption process which utilizes a crypto stream encryption and decryption mode that uses block cipher algorithms in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Engel teaches cryptographic process teaches a encryption decryption process wich comprises ahummmingbird encryption data process, Winslow discloses a serial encryption/decryption sytem that requires a ciphertext data flow within a communication channel within a processor, and both are from the same fields of endevour. 
Regarding claim 2 in view of claim 1, the references combined disclose “further comprising using results from combining the plaintext with a keystream block as the bitrate portion of the initialization value for a cryptographic algorithm when a determination is made that the given sequence of values does not exist within the ciphertext” (if Counter Mode AES is used for generating the keystream for encryption, then typically a 128-bit (e.g., 16 byte) counter may be used Winslow[par.0049]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the ciphertext is generated by the cryptographic system in accordance with the cryptographic algorithm or received from a remote device that generated the ciphertext” (The encryption device may generate a keystream using a block cipher operating in counter mode Winslow[par.0008]).
Regarding claim 6 in view of claim 1, the references combined disclose “further comprising using the synchronized cryptographic algorithm to decrypt the ciphertext or to encrypt plaintext” (Serial stream encryptor/decryptor Winslow[Fig.2]).
Regarding claim 7, Engels discloses “a system, comprising: a processor; a non-transitory computer-readable medium comprising programming instruction that are configured to cause the processor to implement a method for operating a cryptographic algorithm” (Rotor cryptoprocessor [Fig.3a/item 301])),“wherein the programming instructions comprise instructions to: obtaining ciphertext by the cryptographic system”(Hummingbird encryption system process uses four rotor State registers 102a-d to transform plaintext blocks 101a-m into ciphertext blocks 104a-m. [Col.4/lines 66- Col.5/lines 1-2]); “performing operations by the cryptographic system to determine whether a given sequence of values exits within the ciphertext” ( a rotor crypto processor datapath for implementing an encryption operation in four clock cycles [Fig.5a]).
Engels does not explicitly disclose “and synchronizing the cryptographic system with another cryptographic system using the ciphertext as a bitrate portion of an initialization value for a cryptographic algorithm and zero as a capacity portion of the initialization value for the cryptographic algorithm, when a determination is made that the given sequence of values exist within the ciphertext.
However, Winslow in an analogous art teaches “and synchronizing the cryptographic system(synchronize data from serial stream encryptor Winslow [Fig.2])  with another cryptographic system (serial steam decryptor Winslow [Fig.2])  using the ciphertext as a bitrate (user data may refer to a digital data transmission unit that includes frame synchronization (e.g., a sequence of bits or symbols that allow a receiver to unambiguously detect the beginning and end of the packet in the stream of symbols or bits) Winslow [par.0039]) portion of an initialization value for a cryptographic algorithm and zero as a capacity portion of the initialization value for the cryptographic algorithm” (crypto stream encryption mode using modern block cipher algorithms Winslow [par.0042]), “when a determination is made that the given sequence of values exist within the ciphertext” (ciphertext data within serial decryptor Winslow [Fig.4]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Engel’s Hummingbird encryption system comprising cryptographic processor with Winslow’s serial encryption process which utilizes a crypto stream encryption and decryption mode that uses block cipher algorithms in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Engel teaches cryptographic process teaches a encryption decryption process wich comprises ahummmingbird encryption data process, Winslow discloses a serial encryption/decryption sytem that requires a ciphertext data flow within a communication channel within a processor, and both are from the same fields of endevour. 
Regarding claim 8 in view of claim 7, the references combined disclose “wherein the programming instructions further comprise instructions to cause the processor to use results from combining the plaintext with a keystream block as the bitrate portion of the initialization value for a cryptographic algorithm when a determination is made that the given sequence of values does not exist within the ciphertext” (if Counter Mode AES is used for generating the keystream for encryption, then typically a 128-bit (e.g., 16 byte) counter may be used Winslow[par.0049]).
Regarding claim 11 in view of claim 7, the references combined disclose “wherein the ciphertext is generated by the processor in accordance with the cryptographic algorithm or received by the system from a remote device that generated the ciphertext” (The encryption device may generate a keystream using a block cipher operating in counter mode Winslow[par.0008]).
Regarding claim 12 in view of claim 7, the references combined disclose “ further comprising using the synchronized cryptographic algorithm to decrypt the ciphertext or to encrypt plaintext” (Serial stream encryptor/decryptor Winslow[Fig.2]). 
Regarding claim 13, Engel discloses “a  communication device, comprising: a transceiver configured to transmit and receive signals including ciphertext” (Hummingbird encryption system process uses four rotor State registers 102a-d to transform plaintext blocks 101a-m into ciphertext blocks 104a-m. [Col.4/lines 66- Col.5/lines 1-2]); “a cryptographic circuit configured to encrypt and decrypt information in accordance with a cryptographic algorithm” ( a rotor crypto processor datapath for implementing an encryption operation in four clock cycles [Fig.5a]).
Engel does not explicitly disclose “and a synchronization circuit configured to synchronize the cryptographic algorithm with a cryptographic algorithm of another communication device based on a detection of a pseudo- random event during an on-going communication session; wherein the pseudo-random event is detected via an analysis of the ciphertext; and wherein the ciphertext is used as a bitrate portion of an initialization value for a cryptographic algorithm and zero is used as a capacity portion of the initialization value for the cryptographic algorithm, when the pseudo-random event is detected.”
However, Winslow in an analogous art discloses “and a synchronization circuit configured to synchronize(synchronize data from serial stream encryptor Winslow [Fig.2] the cryptographic algorithm (serial steam decryptor Winslow [Fig.2]) with a cryptographic algorithm of another communication device based on a detection of a pseudo- random event during an on-going communication session” (user data may refer to a digital data transmission unit that includes frame synchronization (e.g., a sequence of bits or symbols that allow a receiver to unambiguously detect the beginning and end of the packet in the stream of symbols or bits) Winslow [par.0039]); “wherein the pseudo-random event is detected via an analysis of the ciphertext” (crypto stream encryption mode using modern block cipher algorithms Winslow [par.0042]); “and wherein the ciphertext is used as a bitrate portion of an initialization value for a cryptographic algorithm and zero is used as a capacity portion of the initialization value for the cryptographic algorithm, when the pseudo-random event is detected.” (user data may refer to a digital data transmission unit that includes frame synchronization (e.g., a sequence of bits or symbols that allow a receiver to unambiguously detect the beginning and end of the packet in the stream of symbols or bits) Winslow [par.0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Engel’s Hummingbird encryption system comprising cryptographic processor with Winslow’s serial encryption process which utilizes a crypto stream encryption and decryption mode that uses block cipher algorithms in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Engel teaches cryptographic process teaches a encryption decryption process wich comprises ahummmingbird encryption data process, Winslow discloses a serial encryption/decryption sytem that requires a ciphertext data flow within a communication channel within a processor, and both are from the same fields of endevour. 
Regarding claim 14, in view of claim 13, the references combined disclose “wherein results from combining the plaintext with a keystream block is used as the bitrate portion of the initialization value for the cryptographic algorithm when the pseudo-random event is not detected” (if Counter Mode AES is used for generating the keystream for encryption, then typically a 128-bit (e.g., 16 byte) counter may be used Winslow[par.0049]).
Regarding claim 17, in view of claim 13, the references combined disclose “wherein the ciphertext is generated by the cryptographic circuit in accordance with the cryptographic algorithm or is received by the transceiver from the another communication device which generated the ciphertext” (The encryption device may generate a keystream using a block cipher operating in counter mode Winslow[par.0008]).
Regarding claim 18, in view of claim 13, the references combined disclose “wherein the cryptographic circuit uses the synchronized cryptographic algorithm to decrypt the cipherext or to encrypt plaintext. (Serial stream encryptor/decryptor Winslow[Fig.2]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433